DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 8/24/2022.
The application has been amended as follows: 

[Claim 8] 
A method of adjusting brightness and contrast of an image obtained by imaging a sample using a charged particle beam device, the method comprising: 
determining whether an adjustment of the brightness and the contrast is necessary based on a result obtained by evaluating a first image obtained by imaging an imaging target of the sample; Page 5 of 9Application No. 17/330,500Attorney Docket No. 107532.PE614US
when the adjustment is determined to be necessary, executing the adjustment on a second image of the imaging target to set an adjusted brightness value and an adjusted contrast value as adjusted setting values and capturing a third image of the imaging target based on the adjusted setting values to generate an image for observation; and 
when the adjustment is determined to be unnecessary, capturing the third image of the imaging target based on setting values before the adjustment to generate the image for observation without executing the adjustment on the imaging target.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/10/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Miyamoto et al. U.S. PGPUB No. 2007/0210252 discloses a charged particle beam device (“The present invention relates to a scanning electron microscope (SEM)” [0002]) comprising: a computer system (“The computer system 115 functions to create an imaging recipe through a method to be described later and perform imaging by controlling the SEM apparatus on the basis of the imaging recipe but part or all of the processing/control as above can be assigned to a plurality of processing terminals and executed thereby” [0059]) having a function of adjusting brightness and contrast of an image obtained by imaging a sample (“in step 306, the imaging position is moved to an auto-brightness/contrast point (ABCC) through beam shift on the basis of control/processing by the processor/controller 115, imaging is executed, parameters for auto-brightness/contrast adjustment are determined and an auto-brightness/contrast adjustment is made on the basis of the determined parameters” [0073]), wherein the computer system is configured to: determine whether the adjustment is necessary based on a result obtained by evaluating a first image obtained by imaging an imaging target of the sample, and when the adjustment is necessary based on a result of the determination, execute the adjustment to set an adjusted brightness value and an adjusted contrast value (“in step 306, the imaging position is moved to an auto-brightness/contrast point (ABCC) through beam shift on the basis of control/processing by the processor/controller 115, imaging is executed, parameters for auto-brightness/contrast adjustment are determined and an auto-brightness/contrast adjustment is made on the basis of the determined parameters” [0073]). However, although Miyamoto illustrates in figure 8 that a decision is made as to the success of the auto brightness contrast adjustment (see steps 823 and 824), there is no explicit disclosure of capturing a third image in the case that it is determined that no adjustment is necessary.
Dwivedi et al. U.S. PGPUB No. 2017/0256051 discloses a charged particle beam device comprising: a computer system having a function of adjusting brightness and contrast of an image obtained by imaging a sample (“an image with the closest color to a reference color may be selected (e.g., brightness and/or contrast may be adjusted on the device to obtain different colors in the second image as the burst of image captures occurs)” [0097]). However, although Dwivedi discloses the formation of second and third images (“processing the captured second image may include generation of a third image in which portions of the image that are not associated with the screen of the device are removed from the image (e.g., cropped)” [0097]), there is no explicit disclosure of capturing a third image in the case that it is determined that no adjustment is necessary.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a charged particle beam device comprising: a computer system configured to; based on a determination that it is necessary to adjust the brightness and contrast of an image of an imaging target of a sample, execute the adjustment of the brightness and contrast on a second image of the imaging target and capture a third image of the imaging target based on adjusted brightness and contrast values of the second image; and when it is determined that it is not necessary to adjust the brightness and contrast of an image, capture the third image based on setting values before the adjustment without executing the adjustment of the brightness and contrast on the imaging target.

Regarding dependent claims 2-7; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Regarding independent claim 8; claim 8 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881